Citation Nr: 0105241	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
right knee, status post right knee replacement, including as 
secondary to service-connected arthritis of the left knee, 
status post left knee replacement.

2.  Entitlement to a temporary total evaluation for a period 
of treatment of the right knee requiring convalescence 
pursuant to 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancé


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978, 
and from November 1978 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for right knee arthritis, claimed as secondary to 
left knee arthritis.

The Board notes that a November 1999 VA Form 8, Certification 
of Appeal, lists only the issue of entitlement to service 
connection for right knee arthritis.  However, the provisions 
of 38 C.F.R. § 19.35 (2000) specifically provide that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  It is the Board's responsibility to determine 
its own jurisdiction.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.203 (2000).

The record reflects that in a June 1996 rating decision, the 
RO denied a claim of entitlement to a temporary total 
evaluation because of treatment of the right knee requiring 
convalescence under 38 C.F.R. § 4.30.  The veteran 
subsequently filed a Notice of Disagreement regarding that 
decision, and, in September 1996, the RO responded by issuing 
a Statement of the Case.  Thereafter, the veteran submitted a 
Substantive Appeal (VA Form 9), which was received by the RO 
in October 1996.  Thus, the Board concludes that the 
veteran's claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 is also presently on 
appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2000).

In January 2001, the veteran presented testimony at a 
personal hearing before the undersigned member of the Board.  
A transcript of this hearing has been obtained and associated 
with the claims folder.  During his personal hearing, the 
veteran submitted additional documentary evidence, which was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
20.1304 (2000).  This additional evidence has been associated 
with the claims folder.

In a statement submitted in July 1999, the veteran appears to 
have raised claims of entitlement to increased disability 
ratings for his service-connected left shoulder and left knee 
disabilities.  Because these matters have not been previously 
addressed, they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the RO].


REMAND

The veteran is seeking entitlement to service connection for 
arthritis of the right knee, status post right knee 
replacement.  He contends that his right knee condition was 
caused by his service-connected arthritis of the left knee, 
status post left knee replacement.  Hearing transcript (T.), 
3.  In a statement dated in November 1997, the veteran 
indicated that his right knee was injured at the same time as 
his left knee during service.  The U.S. Court of Appeals for 
the Federal Circuit held in Schroeder v. West, that "[VA's] 
duty to assist pursuant to section 5107(a) . . . attaches to 
the investigation of all possible . . . causes of that 
current disability."  Schroeder, 212 F.3d 1265 (Fed. Cir. 
2000).  Accordingly, all appropriate action must be 
undertaken with regard to this matter.  The veteran is also 
seeking a temporary total evaluation for a period of 
convalescence following surgery for his right knee 
disability.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
for benefits.  See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).  Such assistance includes 
making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Such assistance also includes providing a medical 
examination obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  In accordance with this duty, and for the reasons and 
bases set forth below, the Board finds that additional 
development is warranted before the veteran's claims can be 
adjudicated.

The veteran's service medical records reflect that in 1980, 
he underwent a left knee meniscectomy.  A diagnosis of 
degenerative arthritis of the left knee was subsequently 
noted.  Thereafter, in June 1981, the veteran was involved in 
a motor vehicle accident.  He subsequently received treatment 
at both a private hospital and a military medical facility.  
Private hospital records show that he was found to have 
sustained no injury as a result of the accident, and that 
arrangements were made to transfer him to a military 
facility.  Upon his admission to the military facility, the 
veteran was noted to have trauma to the right side.  He was 
given a duty exemption from strenuous physical activity.  No 
complaints or findings pertaining to the veteran's right knee 
were noted.  In a March 1984 rating decision, the RO granted 
service connection for arthritis of the left knee, based upon 
the veteran's in-service treatment for a left knee disorder.

The record shows that in April 1996, the veteran underwent a 
right knee total arthroplasty.  The medical report pertaining 
to this surgery indicates that the veteran had been 
experiencing progressive right knee pain and intermittent 
effusions with positive night pain.  During his January 2001 
hearing, the veteran submitted a report of a private 
orthopedic examination dated in September 2000.  In this 
report, the physician indicated that if the veteran had 
sustained a significant injury to his left knee in service, 
it was reasonable to conclude that this left knee injury 
resulted in additional pressure being put on the right knee.  
The physician concluded that the veteran's right knee could 
have suffered as a result of this pressure.  The physician 
also suggested that there might be also be a direct 
relationship between the veteran's in-service motor vehicle 
accident and his subsequent development of right knee 
arthritis.

As noted above, the VCAA provides that VA has a duty to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims for benefits.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  Such assistance also includes providing 
a medical examination obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Such an examination or opinion is deemed 
"necessary" when the record contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service; but the record does not contain 
sufficient medical evidence to make a decision on the claim.

During the January 2001 hearing, the veteran's accredited 
representative asserted that a VA examination was warranted, 
in order to obtain an opinion as to the etiology of the 
veteran's claimed right knee disability.  The representative 
requested that it be conducted by an examiner who has not 
previously examined the veteran.  Because the record contains 
competent medical evidence of a current right knee 
disability, and competent evidence suggesting that such 
disability is related to service and/or a service-connected 
disability, the Board agrees with the veteran's 
representative that a VA examination should be conducted.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  Therefore, the Board finds that a remand 
of this case is warranted, so the RO can provide the veteran 
with a VA physical examination by an examiner that has not 
previously evaluated the veteran, if possible, in order to 
obtain an opinion as to the etiology of his claimed right 
knee disability.

As noted above, the VCAA also requires VA to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  While this 
case is in remand status, the RO should attempt to obtain 
records from all VA or non-VA medical care providers who have 
treated him for his claimed right knee disability since 
service which have not been previously obtained.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A)

During his January 2001 hearing, the veteran testified that 
he was receiving Social Security disability benefits.  While 
this case is in remand status, the RO should obtain the 
records used by that agency in reaching their conclusion.  

As discussed above, the veteran is also seeking a temporary 
total evaluation for a period of treatment requiring 
convalescence pursuant to 38 C.F.R. § 4.30.  The basis of the 
veteran's claim for a temporary total evaluation is the April 
1996 hospitalization in which he underwent a right knee 
arthroplasty.  Because the outcome of the veteran's claim for 
a temporary total evaluation may be dependent upon the 
outcome of his service connection claim, the Board finds 
these issues to be "inextricably intertwined".  Accordingly, 
the veteran's claim of entitlement to a temporary total 
evaluation may not be adjudicated until such time as his 
claim of entitlement to service connection for arthritis of 
the right knee has been fully developed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed right knee disability 
since service.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the veteran which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits.

3.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist who has not 
previously examined the veteran, if 
possible.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examining physician for 
review prior to the examination.  The 
examiner should review the evidence of 
record and determine the most likely 
etiology of the veteran's arthritis of 
the right knee, status post right knee 
replacement.  In particular, the examiner 
should discuss whether it is at least as 
likely as not that the arthritis of the 
right knee/right knee disability is 
related to any incident of military 
service, to include a motor vehicle 
accident in 1981.  In addition, the 
examiner should discuss whether it is at 
least as likely as that the arthritis of 
the right knee/right knee disability is 
related to the veteran's service-
connected arthritis of the left knee, 
status post left knee replacement.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  The report of the examination 
should be associated with the veteran's 
claim folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

